Order entered February 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00594-CR

                             JOSE ANGEL JASSO JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72432-P

                                            ORDER
       By order dated December 18, 2013, the Court notified the Court that the record did not

contain a certification of appellant’s right to appeal. We ordered the trial court to file a

certification that accurately reflected the trial court proceedings within fifteen days. To date, we

have not received the certification of appellant’s right to appeal, nor did we receive a response to

our letter inquiring about the status of the certification. Texas Rule of Appellate Procedure

requires the trial court to prepare a certification of appellant’s right to appeal in every criminal

case in which the defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL
5220904 (Tex. Crim. App. Sept. 18, 2013).
       Accordingly, this Court ORDERS the Honorable Teresa Hawthorne, Presiding Judge of

the 203rd Judicial District Court, to file, within FIFTEEN DAYS of the date of this order, a

certification of appellant’s right to appeal that accurately reflects the trial court proceedings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; Yolanda Baker,

Court Coordinator, 203rd Judicial District Court; Diane Baldwin, Chief Clerk, 203rd Judicial

District Court; Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District

Clerk’s Office, Criminal Records Division; and to counsel for all parties.


                                                       /s/     JIM MOSELEY
                                                               PRESIDING JUSTICE